Citation Nr: 1604223	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  16-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to restoration of a 20 percent disability rating for hearing loss.

(The issue of whether new and material evidence has been presented to reopen the claim of service connection for gout is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and an interpreter


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned.  In March 2012 and June 2014, the Board remanded the case for further development.


FINDING OF FACT

A comparison of the July 2007 and July 2009 and August 2010 VA examination reports does not disclose improvement of the Veteran's hearing loss.


CONCLUSION OF LAW

The reduction of the disability rating for hearing loss, from 20 percent to zero percent, effective December 1, 2008, was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015).

In this case, the Veteran disagrees with a September 2008 rating decision that reduced the rating for his service-connected hearing loss from 20 percent disabling to zero percent disabling effective December 1, 2008.  He contends that symptoms associated with his disability had not improved and that the reduction to a zero percent rating was not warranted.

By way of history, in July 2006, the RO granted service connection for hearing loss and assigned an initial noncompensable disability rating.  In November 2007, the RO increased the disability rating to 20 percent.  In June 2008, the RO proposed to reduce the disability rating to zero percent.  A copy of this decision was sent to the Veteran in June 2008.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 30 percent level and that he could request a predetermination hearing.  In response, the Veteran submitted a statement in July 2008, which indicates that he did not believe the rating should be reduced.  A hearing was not requested at that time.  The RO promulgated the reduction in a September 2008 rating decision, effective December 1, 2008.  The Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the Veteran's hearing loss was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

The issue remaining is whether the reduction was proper based upon the evidence of record.

The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344.  Ratings that have been continued for five years or more are governed by § 3.344(a) and (b), which provide that any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating.  See Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Ratings that have been continued for less than five years are governed by § 3.344(c), which provides that a reexamination disclosing improvement is sufficient to warrant a reduction in rating.

As a 20 percent rating for hearing loss was in effect from June 1, 2007, to November 31, 2008, which is less than five years, § 3.344(c) governs the propriety of the reduction to zero percent.

The primary basis for the award of a 20 percent rating for hearing loss was the July 2007 VA examination report.  During the examination, the examiner recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
50
55
60
54
100
LEFT
85
85
85
85
85
100

The examiner opined that inter-test reliability was poor because puretone thresholds show moderate and severe hearing loss, but speech recognition testing shows excellent hearing acuity.  The examiner noted a great deal of variability in past audiological testing.

The primary basis for the reduction to zero percent was the fact that the RO misapplied the rating regulations when it assigned the 20 percent disability rating in November 2007.  See, e.g., Rating Decision (June 2008).  The RO subsequently ordered VA audiological examinations in July 2009 and August 2010.  During the July 2009 VA examination, the examiner recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
90
95
105
105
N/A
88
LEFT
105+
105+
105+
105+
N/A
0

During the August 2010 VA examination, the examiner recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
85
100
105
105+
99
76
LEFT
105+
105+
105+
105+
105+
CNT

Both examiners opined that the audiometric testing is not reliable due to poor agreement between the Veteran's speech recognition and puretone test results.  They agreed that the results should not be used for rating purposes.  See VA examinations (July 2009; August 2010); VA addendum opinion (August 2009).

The Board finds that the July 2009 and August 2010 VA examination reports provide an insufficient basis to reduce the Veteran's disability rating to zero percent because the audiometric test results have been deemed unreliable.  Moreover, there is no other objective medical or audiological evidence regarding the severity of the Veteran's disability since the July 2007 VA examination.  Additionally, the examiners' remarks regarding the inconsistency between the Veteran's puretone and speech recognition testing results are not probative as to whether his hearing acuity his improved since the July 2007 VA examination.

The Board finds that the only evidence relevant to the severity of the Veteran's hearing loss since the July 2007 VA examination is his continued reports of decreased hearing acuity.  See Substantive Appeal (November 2011); Hearing Transcript (June 2012).  While the Veteran is not competent to provide a clinical assessment of his hearing acuity, he is competent to report that his symptoms have worsened since the July 2007 VA examination.  His testimony to this affect is in step with the fact that he was prescribed hearing aids after the July 2007 VA examination.  See, e.g., Statement (August 8, 2007).  This too would seem to weigh against the notion of improvement, even if it does not speak directly to the objective measure of severity.

In sum, the Board finds that a comparison of the July 2007 and July 2009 and August 2010 VA examination reports does not disclose improvement of the Veteran's disability.  Accordingly, the Board finds that a reduction from 20 percent to zero percent, effective December 1, 2008, is not warranted.


ORDER

The reduction of the disability rating for hearing loss, from 20 percent to zero percent, effective December 1, 2008, was improper.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


